Citation Nr: 0719770	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation for a right hip and buttock 
disorder as the result of treatment at a VA medical facility 
pursuant to 38 U.S.C. § 1151.

3.  Entitlement to a disability rating in excess of 30 
percent for service-connected traumatic arthritis of the 
right (dominant) shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active duty for training from April 1961 to 
October 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In November 2001, the RO denied a claim for 
compensation for a right hip and buttock disorder as the 
result of treatment at a VA medical facility pursuant to 38 
U.S.C. § 1151, and denied a claim for a disability rating in 
excess of 30 percent for service-connected traumatic 
arthritis of the right (dominant) shoulder.  In August 2002, 
the RO denied a claim for service connection for PTSD.  In 
February 2005, the Board remanded the claims for additional 
development.  

In February 2005, the Board remanded a claim for service 
connection for a right arm and neck disorder.  In November 
2006, the RO granted the claims, specifically, the RO granted 
service connection for degenerative disc disease of the 
cervical spine and arthralgia of the right elbow and wrist.  
Therefore, these issues are no longer before the Board.  

In March 2007, the veteran submitted additional evidence 
directly to the Board with a waiver of RO consideration.  
Therefore, remand to the RO for consideration of this 
evidence is not warranted.


FINDINGS OF FACT

1.  The veteran does not have PTSD.  

2.  The veteran does not have a right hip and buttock 
disorder as a result of an injury, or aggravation of an 
injury, attributable to VA hospitalization or medical 
treatment.





3.  The veteran's traumatic arthritis of the right (dominant) 
shoulder is productive of complaints of pain, and some 
limitation of motion, but not motion limited to 25 degrees 
from his side, fibrous union of the humerus, or ankylosis of 
scapulohumeral articulation.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).

2.  The criteria for entitlement to compensation for a right 
hip and buttock disorder under 38 U.S.C.A. § 1151 have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 
3.361 (2006).

3.  The criteria for a rating in excess of 30 percent for 
service-connected traumatic arthritis of the right (dominant) 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic 
Codes 5200, 5201, 5202 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - PTSD

The veteran argues that service connection is warranted for 
PTSD.  Specifically, he argues he has PTSD as a result of the 
same accident that resulted in his service-connected right 
shoulder disorder.   In this regard, the veteran's service 
medical records show that in May 1961, he fell while doing 
"P.T." (physical training).  A subsequent report describes 
the injury as a "shoulder separation."  Service connection 
is currently in effect for traumatic arthritis of the 
acromioclavicular joint with excision of the distal end of 
the clavicle.  

A statement from the veteran's brother, dated in February 
2004, states that the veteran has traumatic mood swings, 
insomnia, depression, anxiety, and "low esteem."  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).

The veteran filed his claim in April 2002, and the RO denied 
his claim in December 2002.  The veteran has appealed.  

The veteran argues that he has PTSD as a result of a May 1961 
shoulder injury that took place during basic training.  He 
does not assert, and the record does not show, that he 
participated in combat.  In light of the Board's 
determination that the preponderance of the evidence is 
against the claim that the veteran has PTSD, the claimed 
stressor need not be further discussed.  See Gilpin v. West, 
155 F.3d 1353 (Fed.Cir. 1998) (holding that under 38 U.S.C.A. 
§ 1110, the veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  

Despite the indication of PTSD, discussed below, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran has PTSD.  In this regard, the post-
service medical evidence consists of VA and non-VA reports, 
dated between 1978 and 2007.  This evidence shows that the 
veteran has repeatedly been diagnosed with a schizoaffective 
disorder.  See e.g., VA hospital report, dated in April 2002; 
VA progress notes, dated in May 2002, July and August of 
2003, September 2005, October 2006.  Other psychiatric 
diagnoses included major depression with psychotic features, 
depression NOS (not otherwise specified), anxiety disorder 
NOS, and alcohol dependence.  

Although the veteran was afforded a diagnosis of R/O (rule 
out) PTSD in an April 17, 2002 VA psychiatric assessment 
report, this "diagnosis" is equivocal in its terms, and is 
not shown to have been based on a review of the veteran's C-
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Furthermore, this 
provisional diagnosis was made shortly before the veteran was 
admitted for VA psychiatric hospitalization two days later.  
The VA hospital reports show that the veteran was discharged 
after about two weeks of treatment (on April 30, 2002), and 
that his discharge diagnoses were schizoaffective disorder 
and major depression with psychotic features.  The final 
diagnoses in the April 2002 VA hospitalization report, as 
well as all subsequently dated medical reports, show that a 
PTSD diagnosis was never confirmed or repeated.  
Alternatively stated, there is no other evidence to show 
PTSD.  In summary, the medical evidence overwhelmingly shows 
that the veteran has repeatedly been afforded psychiatric 
diagnoses of disorders other than PTSD, and the Board finds 
that he does not have PTSD.  

Contentions by the veteran that he has PTSD are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has PTSD.  As the preponderance of the evidence is 
against the claim that the veteran has PTSD, the claim for 
service connection for PTSD fails on the basis that all 
elements required for such a showing have not been met.  
Gilpin.  Accordingly, service connection for PTSD must be 
denied.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt, 



however, as is stated above, the preponderance of the 
evidence is against the appellant's claim, and the doctrine 
is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  Compensation pursuant to 38 U.S.C.A. § 1151

The veteran argues that he is entitled to compensation for a 
right hip and buttock disorder as the result of treatment at 
a VA medical facility pursuant to 38 U.S.C. § 1151.  
Specifically, he argues that he has a right hip and buttock 
disorder as the result of VA hospital treatment between March 
and April of 1983, during which time he received treatment 
for a right thigh mass.  

Under 38 U.S.C.A. § 1151, when a veteran suffers injury or 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service connected.  It is further provided that the proximate 
cause of the disability or death was (A) the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
treatment or, (B) the disability must be proximately caused 
by an event not reasonably foreseeable.  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

The regulations provide that benefits under 38 U.S.C.A. § 
1151(a) for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2006).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d) (2006). 

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1978 and 2007.  This evidence includes 
a VA hospital report, dated in February 1983, which shows 
that the veteran was admitted to a VA hospital with a history 
of a sebaceous cyst on the lateral right leg.  He complained 
that it was increasing in size and irritation.  On 
examination, a 3 x 5 centimeter (cm.) soft mass was found.  
The assessments were lipoma, and granulamatous response to 
old foreign object with tissue response.  He was scheduled 
for surgery.  

In March 1983, the veteran was hospitalized for complaints 
that included a right thigh mass "since the early 1960s."  
He reported that the mass had increased in size and 
tenderness since he fell on it about three months before.  On 
examination, the right lower extremity had a nontender 3 x 4 
centimeter (cm.) mass that was firm but mobile at the level 
of the trochanter.  He was allowed to go on leave.  On April 
5, 1983, the veteran underwent excision of a lipoma of his 
right thigh under local anesthetic.  The report notes that 
there were no complications from the procedure and that he 
was to be discharged the first postoperative day.  The 
operative report notes that a 7 cm. incision was made, 
followed by a blunt and sharp dissection of a 3 x 5 cm. 
lobulated lipoma, and sutures.  Estimated blood loss was less 
than 15 ccs.

VA progress notes show that in 1990, the veteran sought 
treatment for multiple joint pains that included the hips.  
The assessments included probable fibrositis, and 
"fibrositis vs. DJD" (degenerative joint disease).  A VA X-
ray report of the pelvis, dated in June 1999, notes mild 
bilateral degenerative joint disease within the hips.  See 
also VA X-ray reports, dated in September 1998, and May 2003.  
The VA progress notes dated after 1999 show a number of 
treatments for multiple joint pain that included the hips, 
with assessments that include DJD.  A VA examination report, 
dated in August 2006, shows that on examination, the veteran 
had a well-healed surgical scar just below the gluteal region 
that was 3 inches x 2 mm.  The relevant diagnosis was 
trochanteric bursitis, right hip, well-healed surgical scar 
on the right buttock.  

The claim must be denied.  As an initial matter, the claims 
files do not include competent evidence to show that the 
veteran has a diagnosed condition involving his buttocks.  
See generally Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) 
(holding that the requirement for a showing of current 
disability means that there must be evidence of the claimed 
disability at the time of the veteran's claim, as opposed to 
some time in the past).  In addition, although DJD of the 
hips is shown in 1998, this is about 15 years after the 
treatment in issue, and the claims files do not contain 
competent evidence to show that the veteran has a hip 
condition as a result of unforeseen events, or VA negligence.  
See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  In this regard, 
the only competent opinion of record is found in the VA 
examination report, dated in August 2006.  In that opinion, 
the physician stated, "It is less likely that not that his 
right hip and buttock condition is secondary to the surgery 
for lipoma on the right buttock."  

In summary, the statutory prerequisites for compensation 
under 38 U.S.C.A. § 1151 have not been met.  Accordingly, the 
preponderance of the evidence is against the appellant's 
claim, and compensation for a right hip and buttock disorder 
under 38 U.S.C.A. § 1151 is not warranted.  As such, the 
Board finds no reasonable basis upon which to predicate a 
grant of the benefits sought on appeal.  

In reaching this decision, the Board considered the 
appellant's arguments submitted in support of his assertion 
that he has a right hip and buttock disorder as the result of 
VA medical treatment conducted in April 1983.  However, lay 
persons, untrained in the field of medicine, are not 
competent to offer an opinion on this matter.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Hence, these arguments 
do not provide a factual predicate upon which compensation 
may be granted.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt, however, as is 
stated above, the preponderance of the evidence is against 
the appellant's claim, and the doctrine is not for 
application. Gilbert.


III.  Increased Rating

The veteran argues that an increased rating is warranted for 
his service-connected traumatic arthritis of the right 
(dominant) shoulder.  

As for this history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2006), the veteran's service medical records show that 
he sustained a shoulder separation in 1961.  As for the post-
service medical evidence, a VA hospital report, dated in 
November 1980, shows that the veteran underwent a Mumford 
procedure, excision of lateral end of the right clavicle.  An 
associated pathology report noted degenerative joint disease.  
VA progress notes show that the veteran repeatedly sought 
treatment for 



shoulder pain thereafter.  A December 1997 VA X-ray report 
noted surgical resection of the distal third of the right 
clavicle that was not significantly changed since a March 
1993 examination.  A June 1999 VA X-ray report noted 
resection of the distal third of the right clavicle that was 
stable when compared to the December 1997 exam.  

In a rating decision, dated in January 1980, the RO granted 
service connection for traumatic arthritis of the right 
shoulder, evaluated as 20 percent disabling.  The RO 
subsequently recharacterized this disability as stated on the 
cover page of this decision, and increased the veteran's 
evaluation to 30 percent.    

In June 2000, the veteran filed a claim for an increased 
rating.  In November 2001, the RO denied the claim.  The 
veteran has appealed.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The standardized description of joint measurements is 
provided in Plate I under 38 C.F.R. § 4.71.  These 
descriptions indicate that normal forward flexion of the 
shoulder is from 0 to 180 degrees, normal abduction of the 
shoulder is from 0 to 180 degrees, normal external rotation 
is from 0 to 90 degrees, and that normal internal rotation is 
from 0 to 90 degrees.  

The RO has evaluated the veteran's right shoulder disability 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201.  Under DC 
5201, Arm, limitation of motion of: warrants a 30 percent 
rating for motion in the major shoulder that is, "Midway 
between side and shoulder level."  A 40 percent rating is 
warranted for the major shoulder motion is limited "To 25 
degrees from side."  

The relevant medical evidence consists of VA progress notes, 
dated between 1999 and 2007, and VA examination reports, 
dated in August 2000, March 2004, and August 2006.  

A report from the Social Security Administration (SSA), dated 
in 2002, notes a moderate limitation of motion in the right 
shoulder (specific degrees of motion were not provided).  

A VA examination report, dated in August 2000, notes that the 
veteran complained of "excruciating pain" in his right 
shoulder, and that he was "unable to use his right arm due 
to the right shoulder injury."  On examination, the right 
shoulder had passive forward flexion to 90 degrees, extension 
to 30 degrees, internal rotation to 45 degrees, external 
rotation to 45 degrees, abduction to 45 degrees, and 
adduction to 30 degrees.  Active range of motion was forward 
flexion to 10 degrees, extension to 10 degrees, no internal 
rotation, no external rotation, abduction to 20-30 degrees, 
and adduction to 10 degrees.  It was noted that the veteran 
was guarding and that he was not fully cooperating on exam.  
The diagnosis noted status post resection distal third of the 
right clavicle, and that the veteran did not seem to be fully 
cooperating on exam.   

A VA examination report, dated in March 2004, notes that the 
veteran complained of right shoulder pain, weakness, 
stiffness, swelling, heat, and redness, instability, locking, 
and fatigability.  He stated that he used liniment twice a 
day, Vioxx once per day, and Codeine one to three times per 
day.  He complained of moderate to severe daily right 
shoulder pain.  On examination, the right shoulder had 
forward flexion to 45 degrees, abduction to 45 degrees, 
internal rotation to 80 degrees, and external rotation to 80 
degrees.  

A VA examination report, dated in August 2006, notes that the 
right shoulder had forward flexion to 110 degrees, abduction 
to 40 degrees, internal rotation to 50 degrees, external 
rotation to 40 degrees, and adduction to 30 degrees.  The 
relevant diagnosis was impingement syndrome, right shoulder, 
residuals of surgery on the right shoulder.  

The claims files include a number of VA progress notes which 
indicate that the veteran had a "moderate" limitation of 
motion in the right shoulder, but do not include specific 
degrees of motion.  See e.g., VA progress notes, dated in May 
2002, February 2004, March 2006.  Some progress notes, dated 
between 2004 and 2005, indicate that the veteran was 
participating in physical therapy, and show that the right 
shoulder had flexion of no less than 90 degrees, and as much 
as 135 degrees, and that he had abduction to no less than 80 
degrees, and as much as 90 degrees.  A VA progress note, 
dated in April 2006, notes that the right shoulder had active 
flexion of 70 degrees, and passive flexion to 90 about 
degrees.  Adduction was to 70 degrees.  A VA progress note, 
dated in July 2006, notes that the right shoulder had active 
flexion of 70-80 degrees, and passive flexion to 90 degrees.  
Finally, VA progress notes, dated in March 2007, were 
received beyond the 90-day period following certification to 
the Board, have been accepted for good cause, and are 
accompanied by a waiver of RO review.  See 38 C.F.R. 
§ 20.1304(b) (2006).  This evidence notes that the right 
shoulder had flexion from 0 to 110 degrees, abduction from 0 
to 90 degrees, and rotation from 0 to 45 degrees.  

The Board finds that the claim must be denied.  The only 
findings that conceivably show that the veteran had the 
required limitation of motion for a higher rating are the 
findings as to active motion in the August 2000 VA 
examination report, at which time it was noted that the 
veteran was not cooperating.  The many more current findings 
of record are considered more probative of the veteran's 
current condition.  Francisco.  In this regard, all of the 
subsequent findings show that the veteran's right shoulder 
did not have a limitation of motion that was limited to 25 
degrees from his side, as required for a 40 percent rating 
under DC 5201.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

A rating in excess of 30 percent is not warranted under any 
other diagnostic code.  Schafrath.  

Under 38 C.F.R. § 4.71a, DC 5200, scapulohumeral 
articulation, ankylosis of, intermediate, between favorable 
and unfavorable (major), warrants a 40 percent rating.  Under 
38 C.F.R. § 4.71a, DC 5202, a 50 percent rating is warranted 
for fibrous union of the humerus.  In addition to the 
previously noted ranges of motion in the right shoulder, the 
relevant evidence includes the August 2000 VA examination 
report, March 2004 VA examination report, and August 2006 VA 
examination report, all showing that there was no ankylosis.  
In summary, there is no evidence of a fibrous union of the 
humerus or ankylosis of scapulohumeral articulation.  
Accordingly, a rating in excess of 30 percent is not 
warranted under DCs 5200 or 5202.    

With regard to DCs 5200 and 5201, the Board has also 
considered the functional impairment which can be attributed 
to pain and weakness.  See generally DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 see also VAGCOPPREC 
9-98 (Aug. 14, 1998).  The relevant evidence is summarized as 
follows:

Overall, the VA progress notes show that the veteran 
repeatedly complained of severe right shoulder pain.  A June 
2000 report notes that the veteran's right shoulder had a 
full range of motion with no crepitus, or tenderness, and 
good strength.  An August 2000 VA X-ray report notes status 
post resection distal third of the right clavicle, otherwise 
unremarkable study.  A June 2002 X-ray report notes surgical 
excision of the distal end of the right clavicle, with an 
otherwise normal exam.  A May 2003 X-ray report was noted to 
show post-surgical change.  The diagnosis was traumatic 
arthritis, right acromioclavicular joint, status post 
resection of distal right clavicle with residuals.  A VA 
magnetic resonance imaging (MRI) 




study report, dated in December 2004, contains an impression 
noting surgical excision of the distal end of the clavicle, 
with bony structures otherwise intact and normally aligned, a 
glenohumeral joint of normal width, and an intact rotator 
cuff.  A VA progress note, dated in April 2006, notes that 
supraspinatous strength was 5/5 on the right.  A VA progress 
note, dated in July 2006, notes that the veteran had normal 
tone and strength.  VA progress notes, dated in September 
2005, and March and September of 2006, note that the veteran 
had 4.5/5 strength in his upper right extremity.  An October 
2006 X-ray report was noted to show a surgically resected 
distal right clavicle with subsequent widening of the AC 
joint.  A number of progress notes contain notations of right 
adhesive capsulitis.  Other progress notes show that the 
veteran received several steroid injections.  See e.g., VA 
progress notes, dated in October 2002, April 2006.  

The August 2000 VA examination report notes 4/5 strength, 
with "minimal, if any, additional limitation during flare-
ups."  

The March 2004 VA examination report notes that the veteran 
complained of right shoulder pain, weakness, stiffness, 
swelling, heat, and redness, instability, locking, and 
fatigability.  He stated that he used liniment twice a day, 
Vioxx once per day, and Codeine one to three times per day.  
He complained of moderate to severe daily right shoulder 
pain.  The report notes that there was no inflammatory 
arthritis, and that he was able to perform the activities of 
daily living, although he had some difficulty.   On 
examination, there were no additional limitations with 
repetition of movement.  There was slight atrophy of the 
right shoulder girdle.  

The August 2006 VA examination report notes that the veteran 
complained of right shoulder pain, and that there was pain 
and stiffness at the end ranges of motion, particularly in 
abduction (noted as  a 10 degree reduction).  The report 
notes that there was no weakness.  





VA progress notes, dated in March 2007, show that the veteran 
received a steroid injection for his shoulder symptoms.  
Supraspinatous strength was noted to be 3/5. 

The Board finds that a rating in excess of 30 percent is not 
warranted on the basis of additional functional loss due to 
pain and weakness.  While the veteran's reports of pain and 
weakness have been considered, and his treatment with 
physical therapy and steroid injections, the evidence shows 
that the veteran has been found to have no less than 3/5 
strength, and no more than a 10 degree loss of motion upon 
repetitive movement.  Furthermore, there is no evidence of 
such symptoms as laxity, incoordination, or other 
neurological impairment.  The Board therefore finds that the 
record does not show that the veteran's functional loss due 
to his service-connected traumatic arthritis of the right 
(dominant) shoulder, impairs him to such a degree that he has 
the equivalent of a fibrous union of the humerus, ankylosis 
of the scapulohumeral joint articulation, or a limitation of 
motion of his right arm to 25 degrees from  his side, as 
required for a rating in excess of 30 percent under DCs 5200 
and 5201.  Accordingly, the claim must be denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert.


IV.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence 




in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters dated in March 2001, June and October 
2002, February and July 2005, and January 2006, the veteran 
was notified of the information and evidence needed to 
substantiate and complete his claims.  He was specifically 
informed as to what evidence he was to provide and to what 
evidence VA would attempt to obtain on his behalf.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

With regard to the claims for a right hip and buttock 
disorder and PTSD, the March 2001 and June 2002 VCAA letters 
were sent to the veteran prior to the RO's November 2001 and 
August 2002 decisions that are the basis for this appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

With regard to the claim for an increased rating, the VCAA 
letters were sent to the veteran after the RO's November 2001 
decision that is the basis for this appeal.  However, any 
defect with respect to the timing of the VCAA notice in this 
case was nonprejudicial.  There is no indication that the 
outcome of the claim has been affected, as all evidence 
received has been considered by the RO.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  For these reasons, the timing of the VCAA 
notice was not prejudicial.  Id.  





During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  Sufficient notice was provided in 
the November 2006 Supplemental Statement of the Case, and in 
any event, as the claims for PTSD, and a right hip and 
buttock disorder, have been 
denied, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  Likewise, as the 
claim for an increased rating has been denied, any question 
as to the effective date is moot.  Therefore, VA's duty to 
notify the appellant has been satisfied, and no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The veteran has been 
afforded VA examinations.  Additional examination in the PTSD 
claim is not warranted as the evidence of record shows that 
the veteran does not have PTSD, as discussed above.  The 
Board concludes, therefore, that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 



be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for PTSD is denied.

Compensation for a right hip and buttock disorder as the 
result of treatment at a VA medical facility pursuant to 38 
U.S.C. § 1151 is denied.

A disability rating in excess of 30 percent for service-
connected traumatic arthritis of the right (dominant) 
shoulder is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


